Title: From George Washington to Colonel Robert Magaw, 17 December 1776
From: Washington, George
To: Magaw, Robert



Head Quarters [Bucks County, Pa.] 17th Decemr 1776
Dear Sir

As an exact Return of the Officers, with their Names and Ranks, and the Number of non Commissioned Officers and privates taken at Fort Washington, will be necessary to carry an Exchange into Execution, you will please to furnish me with it as soon as convenient. And as Genl Howe only transmitted me an Account of the number of Officers returned by Sr Guy Carlton under Parole from Canada, without specifying their Names & Ranks, be pleased to apply to Mr Commissary Loring for the same and send it to me with your own Return. I am Dr Sir Yr most obt Servt.
